NO. 07-11-0165-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 JANUARY 30, 2012
                            _________________________

                                   COREY CONNER,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                            __________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

     NO. 2010-426,098; HONORABLE BRADLEY S. UNDERWOOD, PRESIDING
                         __________________________

                               Memorandum Opinion
                            __________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Corey Conner challenges his conviction of murder by contending the

State improperly bolstered and vouched for the credibility of its witnesses during closing

argument.   We affirm the judgment because the complaint was not preserved for

appeal.

      Error pertaining to jury argument is waived by the failure to make a timely and

proper objection. Estrada v. State, 313 S.W.3d 274, 303 (Tex. Crim. App. 2010), cert.

denied, __ U.S. __, 131 S. Ct. 905, 178 L. Ed. 2d 760 (2011); Miles v. State, 312 S.W.3d
909, 911 (Tex. App.–Houston [1st Dist.] 2010, pet. ref’d); Lange v. State, 57 S.W.3d 458,

467 (Tex. App.–Amarillo 2002, pet. ref’d).              Moreover, the grounds underlying any

objection uttered at trial must comport with those asserted on appeal. Pena v. State,

285 S.W.3d 459, 464 (Tex. Crim. App. 2009). Because appellant did not object to some

of the comments in question and the objection raised regarding others failed to comport

with his complaint on appeal, the purported errors were not preserved for review.1

Appellant concedes as much but nonetheless asks us to deem the complaint “plain

error” under United States v. Gracia, 522 F.3d 597 (5th Cir. 2008) and dispense with the

preservation requirement. To do that, however, would be to ignore holdings of the

Texas Court of Criminal Appeals akin to that in Estrada. We may not do that. Instead,

we invite appellant to propose his request for a new standard of review to the Court of

Criminal Appeals.

        Accordingly, the issue is overruled, and the judgment is affirmed.



                                                        Brian Quinn
                                                        Chief Justice

Do not publish.




        1
          At one point, appellant objected to the prosecutor’s reference to the statements purportedly
made by individuals who did not testify. When the prosecutor explained that he was only referring to the
fact that statements were taken and not to their content, appellant responded, “[t]hat’s fine.” The court
then overruled the objection.

                                                   2